Case 0:06-cr-60130-FAM Document 376 Entered on FLSD Docket 09/23/2020 Page 1 of 1




                                          UN ITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA

                                          CA SE N O . 06-60130-CR -M O REN O

 UN ITED STA TES O F A M ERICA ,

               Plaintiff,
 VS.

 GA RY N .PA RK ER,

               Defendant.


                 O R D ER A PPO IN TIN G FED ER AL PU BLIC D EFEN DE R


         THE COURT appointsthe FederalPublicDefender'sOftk e to representthe defendantin

 theabovestyledcauseon defendant'sprosemotionforcompassionatereleaseID.E.#3701.
                                                                        W
         D ON E and O RDERED in M iam i-D ade County Florida this   7 9 dayofSeptember
                                                                    .




 2020.




                                          FEDE        .M O REN O
                                          UN IT     TATES D ISTRICT JU DG E



 Copies furnished to:

 A11counselofrecord
